

117 HR 4752 IH: Small Business Innovation Voucher Act of 2021
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4752IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Crow (for himself and Mr. Burchett) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration to establish an Innovation Voucher Grant Program.1.Short titleThis Act may be cited as the Small Business Innovation Voucher Act of 2021.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)Eligible entityThe term eligible entity means—(A)an institution of higher education, as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); or(B)a nonprofit research lab, institution, or other similar organization in the United States associated with educational or research activities.(3)ProgramThe term Program means the Innovation Voucher Grant Program established under section 3.(4)Small business concern; small business concern owned and controlled by veterans; small business concern owned and controlled by womenThe terms small business concern, small business concern owned and controlled by veterans, and small business concern owned and controlled by women have the meanings given those terms in section 3 of the Small Business Act (15 U.S.C. 632).(5)Small business concern owned and controlled by socially and economically disadvantaged individualsThe term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given the term in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)).3.Innovation Voucher Grant Program(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a program to be known as the Innovation Voucher Grant Program under which the Administrator shall, on a competitive basis and in accordance with subsection (f), award to small business concerns grants for the Federal share of the cost of purchasing from eligible entities technical assistance and services necessary to carry out projects to advance research, development, or commercialization of new or innovative products and services.(b)ApplicationA small business concern desiring a grant under the Program shall submit to the Administrator an application with the eligible entity from which the small business concern will purchase technical assistance and services using funds awarded under the grant.(c)EvaluationIn evaluating an application for a grant under the Program, the Administrator shall take into consideration—(1)the likelihood that funds awarded under the grant will be used to create or advance a novel product or service;(2)the feasibility of creating or advancing a novel product or service proposed to be created or advanced using funds awarded under the grant; and(3)whether creating or advancing a product or service proposed to be created or advanced using funds awarded under the grant could be accomplished without a grant awarded under the Program.(d)PriorityIn making grants under the Program, the Administrator shall give priority to an application submitted by—(1)a small business concern owned and controlled by socially and economically disadvantaged individuals;(2)a small business concern owned and controlled by women; (3) a small business concern owned and controlled by veterans;(4)a small business concern that is located in a rural area; or(5)a small business concern located in a region or State that has historically been underserved by Federal research and development funds.(e)AmountA grant made under the Program shall be made in an amount of not less than $25,000 and not more than $100,000.(f)Federal shareThe Federal share of the cost of purchasing technical assistance and services described in subsection (a) using funds awarded under a grant made under the Program shall be not more than 75 percent.(g)Reports(1)Reports from grant recipientsNot later than 180 days after the date on which a project carried out under a grant awarded under the Program is completed, the recipient of the grant shall submit to the Administrator a report on the project, including—(A)whether and how the project met the original expectations for the project;(B)how the results of the project were incorporated in the business of the grant recipient; and(C)whether and how the project improved innovation practices of the grant recipient.(2)Report of the AdministratorNot later than 3 years after the date on which the Administrator establishes the Program, and every 2 years thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on grants awarded under the Program, including—(A)a description of the grants awarded;(B)the estimated number of products or services created or advanced under grants awarded under the Program that could have been created or advanced without grants awarded under the Program; and(C)a description of the impact of the Program on knowledge transfer and commercialization.4.Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out the Program $10,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.